DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 21 is considered invoking a means plus function since the generic placeholder “a structural feature” is not modified by sufficient structure. Paragraph 135 of the specification teaches a nozzle which is considered sufficient structure. 
Claim 22 is not considered invoking a means plus function for “a structural feature” since the claim recites a nozzle which is considered sufficient structure. Claim 24, 25, 26, depend on claim 22 and are not considered invoking a means plus function.
Claims 23 and 27 are considered invoking a means plus function for “a structural feature” since they depend on claim 21 and do not recite sufficient structure for the generic placeholder.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 16, 17, 18, 21, 22, 23, 24, 25, 26, 27 and 29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huang (US Publication 2015/0104845).
Regarding claim 1, Huang teaches An acoustofluidic system (figure 1, 2, and 3) comprising: a substrate including a substrate surface (item 111); an acoustic wave generator configured to generate acoustic streaming within an acoustic wave region of the substrate surface (117); and wherein the generated acoustic streaming is used for movement of one or more droplets or micro/nano objects on a fluid suspension about the acoustic wave region (see figure 3 arrows proximate item 109 moving material towards items 113, 121, the droplets or micro/nano objects on a fluid suspension are considered intended use of the acoustofluidic system, paragraph 9 teaches a particle containing fluid, and paragraph 8).
Regarding claim 2, wherein the acoustic generator is made of LiNbO3 or another piezoelectric material (paragraph 48 teaches piezoelectric elements which would inherently require piezoelectric material, and teaches LiNbO3).
Regarding claim 3, Huang teaches wherein the fluid suspension is immiscible to the droplet or micro/nano object (the material being worked upon is considered intended use, the acoustofluidic system is considered capable of working on an immiscible fluid with a droplet or micro/nano object).
Regarding claim 4, Huang teaches wherein the acoustic wave generator is one of surface acoustic wave (SAW) generator, standing surface acoustic wave (SSA W) generator, and bulk acoustic wave (BA W) generator (paragraph 84 teaches standing surface acoustic waves generated by the piezo electric elements).
Regarding claim 5, Huang teaches wherein the fluid suspension comprises fluorinated oil (object (the material being worked upon is considered intended use, the acoustofluidic system is considered capable of working on a fluorinated oil). 
Regarding claim 6, Huang teaches wherein the acoustic wave generator is controllable for holding the droplet or other micro/nano object within the fluid suspension at approximately a predetermined position within the acoustic wave region (paragraphs 56 teaches specific frequency ranges, which would inherently have an effect on the movement of the materials being worked upon).
Regarding claim 7, Huang teaches further comprising a controller configured to input electrical signals into the acoustic wave generator in accordance with a predetermined control sequence for controlling movement of the droplet or other micro/nano object within the fluid suspension (radiofrequency generator and power amplifier taught in paragraph 50 are considered reading on a controller and inputs a frequency to the piezo electric elements, paragraph 63 teaches specific power levels provided to the acoustic manipulation process over time).
Regarding claim 8, Huang teaches wherein the acoustic wave region is a first acoustic wave region (a region can be denoted in the middle of the substrate proximate item 113 that is considered a first acoustic region), wherein the acoustic wave generator is configured to generate acoustic streaming within a second acoustic wave region of the substrate surface (a region can be denoted around one of items 117 in figure 1 which is considered the second acoustic wave region); wherein the acoustofluidic system further comprises a controller configured to control the acoustic wave generator for movement of the droplet or other micro/nano objects on the fluid suspension between the first acoustic wave region and the second acoustic wave region (the radiofrequency generator and power amplifier taught in paragraph 50 are considered reading on a controller and inputs a frequency to the piezo electric elements which would induce movement of the material being worked upon between a region proximate item 113 and a region proximate item 117).
Regarding claim 9, Huang teaches further comprising a controller configured to input different frequencies or phases into the acoustic wave generator to generate acoustic streaming (radiofrequency generator and power amplifier taught in paragraph 50 are considered reading on a controller and inputs a frequency to the piezo electric elements, paragraph 63 teaches specific power levels provided to the acoustic manipulation process over time).
Regarding claim 10, Huang teaches wherein the input of the different frequencies, phases, or powers thereby generates vortices in the acoustic stream (paragraph 56 teaches various frequencies which would inherently generate movement of the material being worked upon, the vortices are considered a function of the material being worked upon and the intended use of the acoustic wave generator).
Regarding claim 11, Huang teaches wherein the acoustic wave generator is configured to input the different frequencies, phases, or powers to implement a gating function for the droplet or other micro/nano objects (paragraph 56 teaches various frequencies which would inherently generate movement of material being worked upon and is considered capable of implementing a gating function). 
Regarding claim 12, Huang teaches wherein the acoustic wave generator is configured to input reverse the frequency-shifting sequence of the different frequencies to change movement of the droplet or other micro/nano objects (paragraph 56 teaches various frequencies which would inherently generate movement of material being worked upon and is considered capable of a reverse frequency shifting sequence). 
Regarding claim 13, Huang teaches wherein the controller is configured to controllably input a first excitation amplitude or a second excitation amplitude into the acoustic wave generator to move the droplet or other micro/nano objects in either a first direction or a second direction (radiofrequency generator and power amplifier taught in paragraph 50 are considered reading on a controller and inputs a frequency to the piezo electric elements, paragraph 63 teaches specific power levels, each input power considered reading on a excitation amplitude and providing a direction of motion to the micro/nano object).
Regarding claim 16, Huang teaches wherein the device is manufactured with a process selected from the group consisting of photolithography, injection molding, chemical etching, CNC machining, laser cutting, vacuum molding, other mass-production methods, and combinations thereof (Huang teaches the manufacture of the apparatus which is considered mass production method, how the apparatus is manufactured is considered a product by process, paragraph 51 teaches a photolithography process).
Regarding claim 17, Huang teaches further comprising an acoustic matching layer positioned between the to-be-manipulated object and the transducer (paragraph 48 teaches a configuration in which there is indirect contact which would inherently require a layer in between the substrate and the piezoelectric elements, the layer considered reading on an acoustic matching layer)
Regarding claim 18, Huang teaches further comprising a base system operably connected to the transducer, the base system being arranged and disposed to adjust at least one property selected from the group consisting of electrical driving power provided from the base system to the transducer, driving frequency of the sound waves provided by the transducer, phase of the sound waves provided by the transducer, a shape of the sound waves provided by the transducer, and combinations thereof (paragraph 50 teaches a radio frequency generator and a power amplifier which is considered electrical driving power including the driving frequency of the sound waves). 
Regarding claim 21, Huang teaches an acoustofluidic system (figure 1, 2, and 3) comprising: a substrate including a substrate surface (item 111); an acoustofluidic generator configured to generate acoustic streaming within an acoustic wave region (117); a structural feature for manipulation of movement of a droplet or other micro/nano object (outlet end of item 103 that is considered an opening through which material leaves figure 1 which is considered manipulation of movement of a droplet or other micro/nano object); and a controller configured to control the acoustic wave generator to move the droplet or other micro/nano object towards the structural feature to manipulate movement of the droplet or other micro/nano object (radiofrequency generator and power amplifier taught in paragraph 50 are considered reading on a controller and inputs a frequency to the piezo electric elements, paragraph 63 teaches specific power levels, which would impart a motion that moves material towards the outlet of item 103).
Regarding claim 22, Huang teaches wherein the structural feature is a nozzle (the outlet opening of item 103 is considered reading on a nozzle).
Regarding claim 23, Huang teaches further comprising a container for holding the droplet or other micro/nano object (paragraph 58 teaches pathway 103 as a container), and wherein the acoustofluidic generator moves the droplet or other micro/nano object from the container to an interior of the nozzle and through an end of the nozzle when activated (item 117 is generates motion in the particle containing liquid towards the end of item 103).
Regarding claim 24, Huang teaches wherein the interior of the nozzle holds water and oil (the apparatus in figures 1, 2, and 3 is considered capable of working on water and oil).
Regarding claim 25, Huang teaches wherein the nozzle comprises a hydrophobic ring on a tip end thereof (the outlet end opening of pathway 103 is considered the nozzle end, and item 34 teaches polyethylene and plastic materials which are considered hydrophobic). 
Regarding claim 26, Huang teaches wherein a tip end of the nozzle is positioned within a fluid suspension for receipt of the droplet or other micro/nano object (inner surface of the outlet opening of item 103 pathway is considered within the fluid and micro/nano object being worked upon). 
Regarding claim 27, Huang teaches wherein the acoustofluidic generator is one of a surface acoustic wave (SAW) generator, a standing surface acoustic wave (SSAW) generator, and a bulk acoustic wave (BA W) generator (paragraph 84 teaches standing surface acoustic waves generated by the piezo electric elements). 
Regarding claim 29, Huang teaches an acoustofluidic system (shown in figures 1, 2, and3) comprising: a substrate including a substrate surface (item 117); dual-mode interdigital transducer that is controllable to manipulate droplets, cells, micro/nano particles or other micro/nano objects within the acoustic wave region (113 paragraph 49 teaches a transducer’s piezoelectric elements are perpendicular in one plane x-y plane and parallel in another plane x-z plane and considered capable of moving material along two planes,  paragraph 50 teaches interdigital transducers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication 2015/0104845) in view of Branch (U.S. Patent 9,096,823).
Huang is silent to the heating configuration of claim 14. Huang is silent to the language of claim 20.
Regarding claim 14, Branch teaches a heat sink to maintain a steady temperature (column 2 lines 53-55). Regarding claim 20, Branch teaches a pulse width modulation (column 2 line 9-10).
It would have been obvious to one of ordinary skill in the art to modify the acoustic agitator of Huang with the heat sink configuration of Branch to prevent heat from the transducers affecting the agitation process. Regarding claim 20, it would have been obvious to one of ordinary skill in the art to modify the acoustic agitation device of Huang with the pulsed configuration of Branch in order to prevent damage to the agitation device (see Branch column 2 lines 9-10).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication 2015/0104845) in view of Bennett  (U.S. Publication 2017/0281530).
Huang is silent to the language of claim 15. 
Regarding claim 15, Batmaz teaches sterility while the mixing process takes place (paragraph 17).
It would have been obvious to one of ordinary skill in the art to modify the acoustic agitator of Huang with the sterility control of Bennett in order to make sure products being worked upon do not become contaminated.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication 2015/0104845) in view of Murakami (U.S.  Publication 2011/0176964).
Huang is silent to the language of claim 19. 
Regarding claim 19, Murakami teaches a separable contactable surface acoustic wave element in a manner via acoustic matching (see paragraph 83 and 86).
It would have been obvious to one of ordinary skill in the art to modify the acoustic agitator of Huang with the acoustic matching configuration of Murakami in order to vary the direction of which material moves while being agitated (see paragraph 86).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774